840 S.W.2d 668 (1992)
J. Willis JOHNSON, III, Appellant,
v.
John Mark McLAUGHLIN, Temporary Administrator, et al., Appellees.
No. 3-91-096-CV.
Court of Appeals of Texas, Austin.
September 23, 1992.
Rehearing Overruled November 25, 1992.
*669 Joe O. Huggins, III, Jack W. Lawter, Jr., Fulbright & Jaworski, Houston, for J. Willis Johnson III.
Theresa Eilers, Thomas O. Barton, McGinnis, Lochridge & Kilgore, Austin, for J. Gordon McGill.
Scott D. Weber, Malouf Lynch Jackson Keesler & Collins, Dallas, for Ruth McGill, M.D.
Before POWERS, JONES and B.A. SMITH, JJ.
POWERS, Justice.
J. Willis Johnson appeals from an order of the probate court construing the will of Mary B. Johnson Hall and authorizing her personal representative, John Mark McLaughlin, to distribute her estate. We will affirm the order of the court below.

THE CONTROVERSY
Hall died in June 1984 and her will was admitted to probate. The will (1) made certain specific devises and bequests, (2) directed payment of her obligations "as soon ... as shall be practicable" from specified items of property, and (3) gave the residue of her personal property to a Dallas bank and the residue of her real property to a San Angelo bank, in trust in each instance for her niece Ruth G. McGill and her nephew J. Willis Johnson. The terms of the two testamentary trusts were identical. They directed as follows:
1. that the trustees pay the net income from the trusts periodically to McGill and Johnson, in equal shares, during life.
2. that the corpus of the trusts be divided into equal shares at the death of either McGill or Johnson, the share of the survivor to be retained in the trust until death and the share of the decedent being delivered to his or her surviving children, if any.[1]
*670 The independent executor appointed by Hall declined to serve. The probate court appointed McLaughlin temporary administrator, granting him certain powers and no others except as allowed by further order of the court. As a result, the period of administration consumed almost six years.
During the course of administration, it became apparent that the assets expressly set aside in the will for the payment of taxes, debts, and expenses would be insufficient for the purpose. Consequently, McLaughlin paid a part of these obligations with sums derived from income-producing assets of the estate without determining whether the receipts were allocable to principal or income.
After a hearing, the probate court approved McLaughlin's final accounting, including his application of estate income to pay estate obligations for taxes, debts, and administration expenses. The order also authorized him to distribute the estate as directed in Hall's will. Johnson appeals from the order.

DISCUSSION
In three points of error, Johnson complains the probate-court order was erroneous in its construction of the will and in its application of the law. He contends that under a proper construction of the will and the applicable rules of law, McLaughlin was not authorized to spend estate income in satisfaction of estate debts, taxes, and administration expenses; rather, he was obliged to obtain the necessary sums from selling or mortgaging property in the corpus of the residuary estate, preserving intact for the residuary legatees and devisees, proportionately, any income derived from estate properties during the period of administration.[2]
In support of his contention, Johnson cites Stiff v. Fort Worth Nat'l Bank, 486 S.W.2d 859, 862 (Tex.Civ.App.Eastland 1972, writ ref'd n.r.e.). Stiff declares that unless the will directs otherwise, (1) the personal representative must pay debts, taxes and expenses of administration from the corpus of the residue, with all residuary devises and bequests bearing their proportionate part, and (2) income received from the residuary estate during administration belongs to the residuary devisees and legatees proportionately, and debts, taxes and expenses of administration may not be charged against such income. Id.; see also Hurt v. Smith, 744 S.W.2d 1, 6 (Tex.1987) (citing Stiff tor the proposition that income earned by estate assets during the period of administration belongs to the beneficiaries of those assets, absent a contrary direction in the will); 96 C.J.S. Wills § 799 (1957) (stating that unless an intention to make some other disposition clearly appears in the will, income earned by residuary assets during the administration period becomes part of the residue itself).
The rules stated in Stiff would impute to Hall an intention (1) to bequeath to the residuary legatees all income derived from estate properties during administration, and (2) to reduce the corpus of the residuary estate, if necessary, to satisfy estate obligations. But these rules do not *671 apply if Hall's will provides to the contrary. The ultimate issue on appeal is, therefore, whether Hall's will reflects a contrary intention. See Kelley v. Marlin, 714 S.W.2d 303, 305 (Tex.1986) (the testator's intent is the single most important factor in construing a will).

Language of the Will
In her will, executed in 1977 and admitted to probate in 1984, Hall directed payment "as soon ... as shall be practicable" with regard to her debts, the expenses of administration, and estate and inheritance taxes. She then declared in the will:
At the time of my publishing this will I have set aside substantial liquid assets available for the satisfaction of such obligations, and I direct that such liquid assets... shall be committed to and used by the Executor ... in satisfaction of such obligations, to the full extent, if such be required. Then, should the liquid assets of my estate be insufficient to pay and satisfy the debts, expenses and taxes then remaining, I authorize my Executor to sell, deed and convey certain real properties of my estate for such purposes____
It is undisputed that these "certain real properties" included properties within the corpus of the residuary estate. The will also authorized the executor to borrow money and mortgage other properties if the sale of Hall's real property did not supply sufficient money to pay her obligations.
After making the foregoing provision for payment of debts, taxes, and administration expenses, Hall declared in her will as follows:
At the conclusion of the administration of my estate, the payment of debts, expenses and taxes, but expressly excluding the payment of those mortgage debts which may have been incurred by the Executor of my estate to secure funds for the purposes stated above, ... / create two trust estates of the rest, residue and remainder of my property and estate____[3]
The McGills argue that the foregoing passages reflect Hall's intent that (1) the trusts were to come into existence only after the administration period ended, thereby denying Johnson, the trust beneficiary, of any right to income before that time and (2) the "liquid assets" of the estate, which the personal administrator was to exhaust first in discharging estate obligations, included income from the residuary assets. We will examine each of these contentions.

Time of Vesting
In his first point of error, Johnson contends his interest under the will vested at the moment of Hall's death. Thus, he anticipates the McGills' three contentions: (1) Hall intended to create the trust, or to bring it into existence, only "[a]t the conclusion of the administration of [Hall's] estate, the payment of debts, expenses, and taxes," and not before; (2) she intended further that the trust receive only such property as remained at that time; and (3) the trust could not have acquired any title or right to income during the period of administration because it did not exist as a legal entity during that period. The McGills contend, in effect, that the Stiff rule is inapplicable in this case because under the language of the will there could be no residuary beneficiaries other than the administrator, McLaughlin, during the administration period. We disagree. Our examination of the language of the will and the purposes underlying Hall's disposition compels a conclusion that title to the residuary assets vested in the residuary beneficiaries at the moment of Hall's death.

Intent as Reflected by Will Language
Under the Probate Code, title to property devised and bequeathed in the will vests in the beneficiaries immediately upon the testator's death. Tex. Prob.Code Ann. § 37 (Supp.1992); see Marlin v. Kelly, 678 S.W.2d 582, 588 (Tex.AppHouston [14th Dist.] 1984), affd, 714 S.W.2d 303, 306 (Tex.1986). The McGills argue section 37 is *672 nevertheless inapplicable in this case because Hall provided for a different disposition by stating, "At the conclusion of the administration of my estate, ... I create two trust estates of the rest, residue and remainder of my property and estate...." This is not, however, the sole indication of Hall's intent. Hall also provided subsequently in her will that "I have created two trust estates of personalty and realty" and she followed this by instructions governing the operation of the two trusts. A will speaks at the time of death. See Shriner's Hosp. for Crippled Children v. Stahl, 610 S.W.2d 147, 151 (Tex.1980). The words "have created" mean that the speaker considers the act of creating complete at the time of speaking. See Theodore M. Bernstein, The Careful Writer 413 (1965) (stating that a "perfect infinitive," which contains the word "have," is used to denote action occurring before something else). Therefore, the phrase "have created" indicates that Hall considered the act of creating the trusts complete at her death. Such a construction necessarily denies the futurity aspect upon which the McGills' theory depends. See Perfect Union Lodge No. 10, A.F. & A.M. v. First Interfirst Bank, 748 S.W.2d 218, 220 (Tex.1988) (a will should be construed to give effect to every part of it). We must presume Hall placed nothing superfluous or meaningless in her will and intended every word to have a meaning and to play a part in the disposition of the property. Marlin, 678 S.W.2d at 587.
To avoid application of Probate Code section 37, Hall's will had to indicate an unambiguous intent to override the general rule that assets vest in the will devisees at the moment of death.[4]See Tex. Prob.Code Ann. § 37 (West Supp.1992); see also Tex.Prop.Code Ann. § 113.103(a) (West 1984). The language of Hall's will does not reflect an unambiguous intent to delay vesting of title to the residuary assets. See Marlin, 678 S.W.2d at 587 (a court should ignore a word or clause in a will only when it is clearly contrary to the general intention of the testator).

Intent as Reflected by Testator's Purposes
A court must examine a will in its entirety to ascertain the testator's intent. Bergin v. Bergin, 159 Tex. 83, 315 S.W.2d 943, 946 (1958). If any particular clause or paragraph, considered alone, indicates an intent contrary to the intent manifested by the whole instrument, the court should disregard that inconsistent clause or paragraph. Id. at 947; Disabled Am. Veterans v. Mullin, 773 S.W.2d 408, 410 (Tex.App. San Antonio 1989, no writ). We believe Hall's will, viewed in its entirety, manifests an intent that title to the residuary assets vest at death in the two banks as trustees.
First, the McGills' interpretation of the will would place it in violation of the rule against perpetuities because the administration of the estate might have lasted more than twenty-one years after Hall's death.[5]See 61 Am.Jur.2d Perpetuities § 42 (1981) (stating that a future interest which will not vest until after the completion of the administration of the testator's estate is invalid because of the possibility *673 that probate proceedings might not be completed within twenty-one years of the testator's death); see also Foshee v. Republic Nat'l Bank, 617 S.W.2d 675, 677 (Tex.1981) (applying the rule against perpetuities to invalidate a trust of indefinite duration); Henderson v. Moore, 144 Tex. 398, 190 S.W.2d 800, 801 (1945) (stating that if the will vests title in the devisee immediately upon the testator's death, the gift is valid, but if the will postpones the vesting until after the perpetuities period, the gift fails and the residuary assets pass by intestacy).
If the rule against perpetuities were to apply, the gifts to the trusts would lapse and the residuary assets of Hall's estate would pass by intestacy. Texas courts do not favor a construction that will render a decedent intestate as to any part of his or her estate. McGill v. Johnson, 799 S.W.2d 673, 676 (Tex.1990). To avoid that result, we interpret the will to reflect an intent that title to the residuary assets vest at Hall's death. See Anderson v. Menefee, 174 S.W. 904, 908 (Tex.Civ.AppFort Worth 1915, writ ref'd) ("If the will when fairly construed leaves the question [of time of vesting] in doubt, the doubt will be solved in favor of vesting of the title at the earliest possible moment, so as to avoid a conflict with the rule against perpetuities and to uphold the will."); see also Trautz v. Lemp, 329 Mo. 580, 46 S.W.2d 135, 139 (1932) (to avoid the effect of the rule against perpetuities, the court held that legal title passed to the testamentary trustees on the date the will became effective, even though the will said the trust was "to commence immediately upon the termination of the administration" of the estate). A contrary construction would defeat Hall's express purpose to give her assets in trust to her nephew and niece. We therefore conclude Hall intended title to the residuary assets to vest in the residuary beneficiaries at the time of her death. See Tex.Prop.Code Ann. § 5.043(a) (West 1984) (allowing a court to construe an instrument in such a way that it does not violate the rule against perpetuities).
Moreover, we do not believe the language cited by the McGills ("At the conclusion of the administration of my estate ... I create two trust estates...") is necessarily inconsistent with the overriding intent expressed by the will if one imputes to the language a meaning that permits the carrying out of Hall's purpose: it refers to the time enjoyment or use of the residuary estate begins, not to the time title is vested. The will vests title in the trustees at the time of death, but postpones use or enjoyment of the assets until after the conclusion of the administration of the estate. Thus, title to the residuary estate does not depend on a contingency; only the time of enjoyment depends on a contingency.
Even if title vested in the trusts at the conclusion of the administration of the estate, however, we do not agree McLaughlin was free to expend estate income in whatever manner he thought desirable. According to the McGills' theory, legal title vested in McLaughlin during the period of administration. Under that theory, McLaughlin held legal title as trustee for the residuary beneficiaries, the banks named in the will, who were themselves trustees for Johnson and the McGills. See Zahn v. Nat'l Bank of Commerce, 328 S.W.2d 783, 788 (Tex.Civ.App.Dallas 1959, writ ref'd n.r.e.). As trustee for the two banks, McLaughlin remained under a duty to carry out the instructions in Hall's will. Id. If the will contained no indications that Hall intended for the personal representative to expend estate income to satisfy estate obligations, McLaughlin was obliged to preserve estate income regardless of when title vested in the trusts. See Stiff, 486 S.W.2d at 862. The dispositive issue, then, is whether Hall intended McLaughlin to have authority to spend estate income contrary to the rule of Stiff. If Hall intended the words "liquid assets" to include income from the estate assets, McLaughlin complied with her directions by expending that income, and the McGills must prevail; if not, we must remand to the trial court to determine the proper allocation of the receipts during administration.


*674 Meaning of "Liquid Assets"
The central idea expressed in the passages quoted from the will is that Hall intended the exhaustion of certain properties in a specified order to pay the sums required for her debts, taxes, and the expenses of administration: (1) the liquid assets of the estate; (2) any amounts derived by the executor from the sale of "certain real properties of my estate"; and (3) any amounts derived by the executor from mortgaging certain other properties. The McGills argue that the words "liquid assets" in Hall's will include income received during the period of administration. Therefore, they contend, whether title to the residuary assets vested in the trustees at Hall's death or at the conclusion of the administration period, the will directs the personal representative to use the income to pay estate obligations as necessary. We agree.
We find no explicit language in the will bearing on Hall's intent as to the use of income to pay estate obligations. Thus, we must infer her probable intent from the language of the will. Although we draw contrary inferences from the language of the will concerning Hall's intent regarding the use of estate income, we believe the will, read in its entirety, demonstrates that Hall intended for her personal representative to use estate income to pay estate obligations.

Indications That Income Should Be Expended
First, Hall created the personal-property trust from "such remaining moneys, savings, certificates of deposit, stocks, bonds and persona] properties, if any remain." Under Johnson's theory, the personal property vested in the trustee at the moment of Hall's death. Because the estate contained a substantial amount of personal property in the form of stocks, bank accounts and other assets, income from that property would have begun accruing at that time. If Hall intended that McLaughlin not use any of the income to pay estate obligations, personal property would undoubtedly be available to fund the personal-property trust at the conclusion of the administration of the estate. Yet, Hall apparently considered the possibility that no property would remain to fund the personal-property trust at the end of the administration period. We infer from this that she intended for her personal representative to have authority to use estate income to pay the debts, taxes and administration expenses.
Second, Hall indicated in her will a desire to have her estate administered quickly and efficiently. She directed her personal representative to pay her estate obligations "as soon ... as shall be practicable." Although this is a common will provision, Hall also demonstrated her desire for the personal representative to conclude the estate administration quickly by stating that she had "set aside substantial liquid assets available for the satisfaction of such obligations." Even an independent executor would likely be able to administer the estate more quickly and efficiently by expending estate income instead of selling or mortgaging real property. This suggests an intent to use estate income for satisfying estate obligations.
Third, Hall expressly stated that she believed her will provided for a disposition of her property that would "be fair to my relatives, including the children of [Johnson], if he shall have such a child and be survived by the same." This statement suggests Hall did not intend for Johnson to receive the income accrued during the period of administration at the expense of leaving heavily mortgaged property to the McGills or to any child Johnson might have.

Indications That Income Should Not Be Expended
We recognize that Hall's will contains language from which one could infer that the income should be preserved for the residuary beneficiaries. First, Hall did not give her personal representative express authority to expend the income to satisfy estate obligations. By way of contrast, the testator in Stiff declared, "I authorize my executors to use income from my estate during the period of administration to pay *675 debts, taxes and administration costs..." Stiff, 486 S.W.2d at 863.
Second, in at least some of her references to "liquid assets," Hall meant those assets she had set aside before her death to satisfy estate obligations.[6] Those assets, of course, would not include income received after Hall's death.
Third, Hall provided a detailed scheme for payment of her estate obligations: The personal representative must exhaust liquid assets first, then sell certain real property, and finally mortgage other real property. Hall even gave her personal representative instructions on which properties to sell and which ones to retain. This heirarchy reflects a carefully considered plan for payment of the debts, taxes and administration expenses.[7] Had Hall intended for her personal representative to administer the estate contrary to the general rule of Stiff, she arguably would have done so explicitly in a will as detailed as hers.
We do not disregard these inferences. We merely find them less convincing than the contrary inferences, which indicate an intent that the personal representative should have authority to expend estate income to satisfy estate obligations.

CONCLUSION
We acknowledge that the prolonged administration period deprived the residuary legatees of income they otherwise would have received during that time. The length of administration, however, has no bearing on the testator's intent. See Tabassi v. NBC BankSan Antonio, 737 S.W.2d 612, 616 (Tex.App.Austin 1987, writ ref'd n.r.e.) (stating that circumstances arising after the testator's death and of which she was necessarily ignorant during her lifetime do not alter the meaning of the will).
In construing an ambiguous will, we place ourselves in the testator's position at the time he or she executed the will. Stewart v. Selder, 473 S.W.2d 3, 7 (Tex. 1971). We are instructed to look for guidance in the provisions of the will as a whole and the circumstances surrounding its execution. See Guilliams v. Koonsman, 154 Tex. 401, 279 S.W.2d 579, 581 (1955). From the provisions of the will as a whole and the position of the testator at the time she executed the will, we conclude Hall intended for her personal representative to use estate income to satisfy estate obligations. We therefore overrule Johnson's three points of error.
Finding no reversible error, we affirm the trial-court judgment.
NOTES
[1]  After Hall's death, McGill filed a disclaimer of her interest in the trusts in accordance with the requirements of the Probate Code. See Tex. Prob.Code Ann. § 37A (West Supp.1992). Her interest passed in fee simple to her children, Ruth McGill and J. Gordon McGill. See id. § 38(a) (West 1980). Because Ruth McGill and J. Gordon McGill have identical interests, we will refer to them collectively as "the McGills."
[2]  Under Hall's will, Johnson's and the McGills' interests diverge sharply with respect to the disposition of estate income. If Johnson is entitled to receive immediately half the income received during the period of administration, the McGills are entitled to receive the other half immediately as well. Johnson would benefit more than the McGills would, however, because his half of the principal passes to the McGills if Johnson dies childless. If Johnson receives a large lump-sum payment now, less principal remains for the McGills to take upon Johnson's death because McLaughlin will have to sell or mortgage estate assets to pay Johnson and the McGills. If Johnson is entitled to receive only future payments, those payments will be larger than if he received a lump-sum payment, but he is unlikely to realize as much advantage from the future payments as he would from an immediate lump-sum payment of accrued income. The McGills, on the other hand, enjoy a greater benefit if estate income can be used to pay estate debts, taxes and expenses. This interpretation preserves more of the principal for them in the event Johnson dies childless.
[3]  We have throughout our opinion supplied the emphasis in the quoted portions of the will.
[4]  In a similar case, one Texas court apparently assumed the testamentary trust arose on the effective date of the will. See Larson v. Enserch Exploration, Inc., 644 S.W.2d 61 (Tex.App. Amarillo 1982, writ ref'd n.r.e.). In Larson, the testator directed that after her executors filed a final report with the local probate court, "the balance of my estate shall pass automatically to the Stella Love Bryant Trust." She also instructed the executors to administer the estate for three years to be certain all debts and taxes were paid. After three years had passed, one of the trustees leased the estate's minerals, although the final report had never been filed in the probate court. The court held that because there was no filing, the trustee had no authority to lease the minerals. Id. at 63. The court spoke of the time the trust was "activated," however, rather than when title to the assets vested or when the trust came into being. Although the question of when the trust gained title to the assets did not explicitly arise, the court apparently believed that the filing of the report served only to effect a transfer of assets to the trust, not to create the trust. Id.
[5]  "When lives in being form no part of the period of suspension or postponement of the vesting of title, the limit of time against perpetuities is twenty-one years from the death of the testator." Henderson v. Moore, 144 Tex. 398, 190 S.W.2d 800, 801 (Tex. 1945).
[6]  In her will, Hall used the phrase "liquid assets" five times: (1) "At the time of my publishing of this will / have set aside substantial liquid assets available for the satisfaction of [my estate] obligations"; (2) "I direct that such liquid assets, in the form of moneys, savings, certificates of deposit, agency accounts, stocks and bonds, shall be committed to and used by the Executor of my estate in satisfaction of such obligations, to the full extent, if such be required"; (3) "Then, should the liquid assets of my estate be insufficient to pay the debts, expenses and taxes then remaining, I authorize my Executor fully to sell, deed and convey certain real properties of my estate..."; (4) "[S]hould both the application of liqrid assets, as faforesaid and the sums received from the sale of ssuch real property still be insufficient...., the Executor shall be authorized to borrow moneys...."; and (5) in a 1981 codicil to the will, hall again authorized the Executor to sell real property "should the liqiud assets if my estate be insufficient" to pay estate obligations.
[7]  In her wil, Hall stated, "I have given great consideration and study to the provisions of this will which I believe strongly to represent a basis of disposition of the property which will be fair to my relatives..."